UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 13-4770


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LAURA SUE JONES,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Wilmington. James C. Fox, Senior
District Judge. (7:08-cr-00105-F-1)


Submitted:   June 19, 2014                    Decided: June 23, 2014


Before NIEMEYER, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas P. McNamara, Federal Public Defender, G. Alan DuBois,
First   Assistant  Federal   Public   Defender,  Raleigh,   North
Carolina, for Appellant.      Thomas G. Walker, United States
Attorney, Jennifer P. May-Parker, Shailika K. Shah, Assistant
United States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               In 2008, Laura Sue Jones pled guilty pursuant to a

written plea agreement to conspiracy to possess with intent to

distribute more than fifty grams of methamphetamine, 21 U.S.C.

§§   841(a)(1),        846   (2012).     She       was    sentenced       to    thirty-eight

months in prison and a five-year term of supervised release.

Pursuant to Fed. R. Crim. P. 35(a), Jones was resentenced to

sixty months’ imprisonment and a five-year term of supervised

release.        Jones’ term of supervised release commenced in July

2012.      In       August   2013,   the    probation         officer      petitioned      for

revocation of Jones’ supervised release, based in part on Jones’

arrest on state drug charges.                  In the absence of any challenge

to the factual allegations supporting the motion for revocation,

the district court revoked Jones’ supervised release.                                The court

subsequently imposed the statutory maximum sentence of thirty-

six months’ imprisonment, finding Jones’ continued involvement

in the distribution of controlled substances posed a significant

risk to society.

               On    appeal,     Jones     does      not      challenge        the    district

court’s decision to revoke her supervised release or its policy

statement calculations.              Rather, she argues her thirty-six-month

sentence       is    plainly    unreasonable         because        the   district       court

failed    to    consider       the   inadequacy          of   the   Bureau      of    Prisons’

(“BOP”)    drug        treatment      program       and       whether     community-based

                                               2
programs      would       have     better        provided      Jones    with     the     needed

rehabilitative treatment.

              A      district      court       has     broad   discretion       to    impose     a

sentence upon revoking a defendant’s supervised release.                                 United

States v. Thompson, 595 F.3d 544, 547 (4th Cir. 2010).                                  We will

affirm a sentence imposed after revocation of supervised release

if    it    is       within   the     applicable          statutory     maximum        and     not

“plainly unreasonable.”                  United States v. Crudup, 461 F.3d 433,

437,       439–40      (4th    Cir.       2006).          In    determining          whether     a

revocation sentence is plainly unreasonable, we first assess the

sentence         for     unreasonableness,              “follow[ing]          generally        the

procedural and substantive considerations that we employ in our

review of original sentences.”                    Id. at 438.

              A        supervised             release      revocation          sentence         is

procedurally           reasonable        if    the    district    court      considered        the

Sentencing Guidelines’ Chapter 7 advisory policy statements and

the    18    U.S.C.      §    3553(a)         (2012)    factors    it    is    permitted        to

consider in a supervised release revocation case.                                    18 U.S.C.

§ 3583(e) (2012); Crudup, 461 F.3d at 439.                             Such a sentence is

substantively reasonable if the district court stated a proper

basis for concluding the defendant should receive the sentence

imposed, up to the statutory maximum.                          Crudup, 461 F.3d at 440.

Only    if       a    sentence      is    found        procedurally     or     substantively

unreasonable           will   we     “then       decide     whether     the     sentence        is

                                                  3
plainly      unreasonable.”        Id.    at    439.     A    sentence        is     plainly

unreasonable if it is clearly or obviously unreasonable.                             Id.

             Jones argues her sentence is procedurally unreasonable

because the district court failed to adequately consider the

inadequacy of the BOP’s substance abuse treatment.                                 Ideally,

Jones argues, the district court should have “imposed a modest

active sentence of incarceration, and then imposed an additional

release period that required her to participate in a community

program.”         However,     a   district      court       is    not   authorized         to

“impose or lengthen a prison sentence to enable an offender to

complete      a      treatment      program       or     otherwise            to     promote

rehabilitation.”         Tapia v. United States, 131 S. Ct. 2382, 2393

(2011).      In United States v. Bennett, 698 F.3d 194, 197 (4th

Cir.    2012),    we    held    that     that    Tapia       applies     to    revocation

sentencing.       We further added, “[t]rial judges should thus make

plain that a defendant’s rehabilitative needs relate at most to

recommended programs or locations—not to the fact or length of

imprisonment.”         Id. at 199.

             Upon review of the parties’ briefs and the record, we

conclude     that    Jones’     thirty-six-month         prison      sentence,         which

represents an upward variance from the advisory policy statement

range   of    twelve     to    eighteen    months      of     imprisonment,          is    not

plainly unreasonable.           We therefore affirm Jones’ sentence.                       We

dispense      with     oral    argument        because       the    facts      and     legal

                                           4
contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                           AFFIRMED




                                5